Citation Nr: 1145415	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-48 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a right knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to service connection for depression on a secondary basis was raised by the Veteran in an October 2010 statement.  The record before the Board does not show that the RO has responded to this claim.  Therefore, it is referred to the originating agency for appropriate action.


REMAND

The Veteran was afforded two VA examinations in response to this claim.  Although the Veteran complained of weakness, incoordination, and flare ups, neither examination report reflects that the examiner attempted to assess the extent of any additional limitation of motion during flare ups or as a result of weakness and incoordination.  Therefore, the examination reports are not adequate for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any pertinent, outstanding records, to include more recent VA outpatient records.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner.  

All indicated studies, including range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also provide an opinion concerning the impact of the right knee disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


